675 So. 2d 428 (1996)
Ex parte Yvette Susanne ALLEN.
(In re Yvette Susanne Allen v. Albrecht Enterprises, Inc., d/b/a A-1 Print & Copy Center.)
1950447.
Supreme Court of Alabama.
March 1, 1996.
Victor L. Miller, Jr. of Newman, Miller, Leo & O'Neal, Birmingham, for petitioner.
Perryn G. Carroll of Carroll & Carroll, P.C., Birmingham, for respondent.
Prior report: Ala.Civ.App., 675 So. 2d 425.
HOUSTON, Justice.
The petition for the writ of certiorari is denied. In denying the petition, this Court does not wish to be understood as approving all of the language, reasons, or statements of law in the opinion of the Court of Civil Appeals. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and INGRAM, COOK, and BUTTS, JJ., concur.